DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figures 1-10, claims 1-6, 10, and 12-15.
Species II: Figures 11-19, claims 1, 7-9, and 11.
The species are independent or distinct because Species II requires the first body comprises a hook portion disposed between the receiving portion and the blocking portion (Applicant’s [0045]); and the hook portion is structure to be removable coupled to the retention member via a latch portion ([0045]).Whereas, Species I required the first interconnect member having an aperture and the second interconnect member having a post extends into the aperture though the thru hole of the of the branch member of the retention member ([0037]). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ms. Madison Hunkele on 09/27/2022 a provisional election was made without traverse to prosecute the invention of Species I, claims 1-6, 10, and 12-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-9, and 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §120 with reference to Application Number: 15/580,860 filed on 12/8/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ging et al. (U.S. Publication 2005/0155604 hereinafter Ging).
Regarding claim 1, Ging discloses a retention assembly ([0110]: frame 20 and headgear assembly 80) for a patient interface device (Figs. 1 and 44, [0110]: mask assembly 10), the patient interface device (Figs. 1 and 44, [0110]: mask assembly 10) comprising a cushion member (Figs.1 and 44, [0110] and [0223]: cushion 40) structured to engage a face of a patient ([0114]: cushion 40 is designed to distribute pressure at least along the lip and the cheek regions of the cushion 40, [0172], [0249]: full-face masks), the retention assembly (Figs. 1 and [0110]: frame 20 and headgear assembly 80) comprising: 
a retention member (Figs. 1 and 44, [0112], [0235]: frame 20/frame 420) structured to be coupled to and hold ([0112], [0141], [0235]: frame 20/420 includes a main body 20a/420a which designed to accommodate the cushion 40) the cushion member (Figs. 1 and 44, [0112]: cushion 40); 
a headgear member (Fig. 1b, [0121]: headgear assembly 80) having a strap member (Fig. 1b, [0123]: headgear assembly 80 includes a pair of straps 84); 
a first interconnect member (Fig. 4, [0236]: side frame member 502) structured to be removably coupled ([0246]: side frame members 502 being a detachable clip structure similar to that described in reference to Figs. 10a-10g; Fig. 10a, [0128]: clip 82 can be inserted into a releasable engagement with the locking clip engagement receiver 34 of the frame 20/420); to the retention member (Fig. 10a and 44, [0128]: frame 20/420); and 
a second interconnect member (Figs. 44 and 45: connection piece 510) structured to be removably coupled (Figs. 45, [0236]: via strap receiving slots 513) to an end of the strap member (Fig. 45, [0236]: headgear strap 492-1; Fig. 1b, [0123]: headgear assembly 80 includes a pair of straps 84).
the second interconnect member (Figs. 44 and 45: connection piece 510) being removably coupled ([0236]: via magnetic, connection piece 510 is removable coupling with the side frame member 502) to the first interconnect member ([0238]: side frame member 502) in order to couple the headgear member (Fig. 1b, [0121]: headgear assembly 80) to the retention member (Figs. 1 and 44, [0112], [0235]: frame 420).
Regarding claim 2, Ging discloses the retention assembly according to claim 1, wherein the first interconnect member (Figs. 44 and 45, [0237]: side frame members 502) comprises a first body (Figs. 44 and 45: the body of side frame members 502) having an aperture (Figs. 44 and 45, [0235]: the opening of the cylindrical interior recess 506); wherein 
the second interconnect member (Figs. 44 and 45, [0237]: connection pieces 510) comprises a second body (Figs. 44 and 45: the body of the connection piece 510) and a post (Figs. 44 and 45, [0236]: cylindrical connector puck 512) extending therefrom (Figure 45 shown this configuration); and wherein the post (Fig. 45: cylindrical connector puck 512) is structured to extend into ([0236]: cylindrical connector puck 512 which is sized and configured to be mate-ably received within a respective one of the recesses 506 associated with the side frame members 502) the aperture (Figs. 44: the opening of the cylindrical interior recess 506) in order to allow the second interconnect member (Fig. 45, [0236]: connection piece 510) to be removably coupled ([0237]: via the two-part magnetic coupler system which comprises first part/magnet 508 and second part/magnet 514) to the first interconnect member (Figs. 44 and 45, [0236]: side frame members 502).
Regarding claim 3, Ging discloses the retention assembly according to claim 2, wherein the first interconnect member (Figs. 44 and 45, [0236]: side frame members 502) further comprises a first magnet (Fig. 44, [0236], [0244]: first part/magnet 508 of the two-part magnetic coupler system) affixed to the first body (Fig. 44, [0237],: first part 508 associated with the side frame member 502); 
wherein the second interconnect member (Figs. 44 and 45, [0236]: connection piece 510) further comprises a second magnet (Fig. 45, [0236], [0244]: second part/magnet 514 of the two-part magnetic coupler system) affixed to the second body (Fig.45, [0237]: connection piece 510); and wherein the second magnet ([0237], [0244]: second part/magnet 514) is magnetically attracted to the first magnet ([0237], [0244]: first part/magnet 508) in order to allow the second interconnect member ([0237], [0244]: connection piece 510) to be removably coupled ([0237]) to the first interconnect member ([0237], [0244]:side frame member 502).
Regarding claim 4, Ging discloses the retention assembly according to claim 2, wherein the retention - 16 -2015P00614US01member (Figs. 1 and 44, [0112], [0235]: frame 20/frame 420) has a branch member (annotated Figure 44 below: branch member) having a thru hole extending through a distal end of the branch member (Fig. 5a, [0119]: slot 71 in the outer wall of frame 20 in addition to or in replacement of locking flange 39; Fig. 10a, [0128]: locking clip engagement receiver 34 of the frame 20/420; [0246]: side frame members 502 being a detachable clip structure similar to that described in reference to Figs. 10a-10g- as such the receiver/locking clip engagement receiver 34 of the frame from other Figures are applicable to the embodiment of Figure 44); and
 wherein the first body (Figs. 44 and 45: the body of the side frame member 502 which include the latch hook 116) is structured to be received through the thru hole (Fig. 5c, 10a, [0128]: latch hook 116 engages and in position of the slot/recess 71) and held by the distal end of the branch member (Figs 10a and 44 shown this configuration).

    PNG
    media_image1.png
    496
    713
    media_image1.png
    Greyscale

Regarding claim 12, Ging discloses the retention assembly according to claim 1, wherein the first interconnect member (Fig. 44: side frame members 502) has a first coupling portion (Fig. 44, Fig. 5c, 10a, [0128]: latch hook 116) and a second coupling portion (Fig. 44, [0237], [0244]: the first part/magnet 508); 
wherein the second coupling portion (Fig. 44, [0237], [0244]: the first part/magnet 508) is structured to be removably coupled ([0237]: via first part/magnet 508 and the second part/magnet 514 of the second interconnect member 510) to the second interconnect member (Fig. 45, [0237], [0244]: connection piece 510); and 
wherein the first coupling portion (Fig. 44, Fig. 5c, 10a, [0128]: latch hook 116) is structured to be removably coupled ([0246]: side frame members 502 being a detachable clip structure similar to that described in reference to Figs. 10a-10g; Fig. 10a, [0128]: clip 82/116 can be inserted into a releasable engagement with the locking clip engagement receiver 34 of the frame 20/420) to the retention member (Figs. 10a, 44: frame 420) to form a secondary disconnect location for the retention assembly ([0128], [0246]: since the latch hook 116/clip 82 is releasable, this forms a secondary disconnection location).
Regarding claim 13, Ging discloses the retention assembly according to claim 1, wherein the second interconnect member (Fig. 45: connection piece 510) has a first coupling portion (Fig. 45, [0236]: strap receiving slots 513) and a second coupling portion (Fig. 45, [0237], [0244]: second part/magnet 514); 
wherein the second coupling portion (Fig. 45, [0237], [0244]: second part/magnet 514) is structured to be removably coupled ([0237]: via the first part/magnet 508  and second part/magnet 514) to the first interconnect member (Figs. 44 and 55: side frame member 502); and 
wherein the first coupling portion (Fig. 45, [0236]: strap receiving slots 513) is structured to be removably coupled (Fig. 45, [0236]: Strap-receiving slots 513 are provided rearwardly of the connection piece 510 so as to allow it to be interconnected to a respective headgear strap 492-1 associated with the headgear) to the headgear member (Figs. 1 and 45, [0236]: strap 492-1 associated with the headgear) to form a secondary disconnect location  (Figs. 45, 11: the strap receiving slot 513 allow connection and disconnection of the strap) for the retention assembly (Fig. 44: frame 420).
Regarding claim 14, Ging discloses the retention assembly according to claim 1, wherein the first interconnect member (Figs. 44 and 45: side frame member 502) comprises a first coupling portion (Fig. 44, Fig. 5c, 10a, [0128]: latch hook 116) and a second coupling portion (Fig. 44, [0237], [0244]: the first part/magnet 508); 
wherein the first coupling portion (Fig. 44, Fig. 5c, 10a, [0128]: latch hook 116) of the first interconnect member is removably coupled ([0246]: side frame members 502 being a detachable clip structure similar to that described in reference to Figs. 10a-10g; Fig. 10a, [0128]: clip 82/116 can be inserted into a releasable engagement with the locking clip engagement receiver 34 of the frame 20/420) to the retention member (Figs. 10a, 44: frame 420); 
wherein the second interconnect member (Fig. 45: connection piece 510) comprises a first coupling portion (Fig. 45, [0236]: strap receiving slots 513) and a second coupling portion (Fig. 45, [0237], [0244]: second part/magnet 514); wherein the first coupling portion (Fig. 45, [0236]: strap receiving slots 513)  of the second interconnect member (Fig. 45: connection piece 510) is removably coupled (Fig. 45, [0236]: Strap-receiving slots 513 are provided rearwardly of the connection piece 510 so as to allow it to be interconnected to a respective headgear strap 492-1 associated with the headgear) to the headgear member (Fig. 45, [0236]: headgear); and 
wherein the second coupling portions (Fig. 45, [0237], [0244]: first part/magnetic 508 and second part/magnet 514) are removably coupled ([0237]: via magnetic) to one another to form a primary disconnect location for the retention assembly ([0237]).
Regarding claim 15, Ging discloses a patient interface device (Figs. 1 and 44, [0110]: mask assembly 10) comprising: 
a cushion member (Figs.1 and 44, [0110] and [0223]: cushion 40) structured to engage a face of a patient ([0114]: cushion 40 is designed to distribute pressure at least along the lip and the cheek regions of the cushion 40, [0172], [0249]: full-face masks); and
 the retention assembly (Figs. 1 and [0110]: frame 20 and headgear assembly 80) comprising: a retention member (Figs. 1 and 44, [0112], [0235]: frame 20/frame 420) structured to be coupled to and hold the cushion member ([0112], [0141], [0235]: frame 20/420 includes a main body 20a/420a which designed to accommodate the cushion 40); 
a headgear member (Fig. 1b, [0121]: headgear assembly 80) having a strap member (Fig. 1b, [0123]: headgear assembly 80 includes a pair of straps 84);  
a first interconnect member (Fig. 4, [0236]: side frame member 502) structured to be removably coupled ([0246]: side frame members 502 being a detachable clip structure similar to that described in reference to Figs. 10a-10g; Fig. 10a, [0128]: clip 82 can be inserted into a releasable engagement with the locking clip engagement receiver 34 of the frame 20/420) to the retention member (Fig. 10a and 44, [0128]: frame 20/420); and 
a second interconnect member (Figs. 44 and 45: connection piece 510) structured to be removably coupled (Figs. 45, [0236]: via strap receiving slots 513) to an end of the strap member (Fig. 45, [0236]: headgear strap 492-1 of headgear) , the second interconnect member (Figs. 44 and 45: connection piece 510) being removably coupled ([0236]: via magnetic, connection piece 510 is removable coupling with the side frame member 502) to the first interconnect member ([0238]: side frame member 502) in order to couple the headgear member (Fig. 1b, [0121]: headgear assembly 80) to the retention member (Figs. 1 and 44, [0112], [0235]: frame 420).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ging in view of  Ng et al. (U.S. Publication 2010/0319700 hereinafter Ng) and Barlow et al. (U.S. Publication 2012/0152255 hereinafter Barlow).
Regarding claim 10, Ging discloses the retention assembly according to claim 1.
Ging does not explicitly disclose the retention member is a flexible mask frame; and wherein the first interconnect member is removably coupled to the flexible mask frame by a press-fit mechanism.
However, Ng discloses a mask system (title) and also teaches the retention member (Fig. 27, [0165]: frame 40) is a flexible mask frame ([0165]: frame 40 is constructed of a flexible material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Ging’s retention member to be a flexible mask frame, as taught by Ng, for the benefit of allowing concertina effect ([0165]).
Barlow discloses a patient interface/mask system 10 (Fig. 1-1, [0230]: patient interface, or mask, system 10) comprises a headgear that is connecting to a frame using clips ([0231]: headgear is connected to the frame using clips 45) which and also teaches first interconnect member is removably coupled to the mask frame by a press-fit mechanism ([0231]: alternative means comprises magnets, push fit, hooks and slots connections or combination thereof).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Ging’s snap connection via slots on the retention member and the hooks of the first interconnect member to be press-fit/push fit, as taught by Barlow, as a well-known alternative connection in patient interface art. 

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant disclosure:
Bearne et al. (WO 2014/175753) discloses a headgear for breathing mask wherein a connector having a post (Fig. 30 below: shaft/axle 2946) removable connected to a second connector having aperture (Fig. 30 below: hub 2948).

    PNG
    media_image2.png
    611
    480
    media_image2.png
    Greyscale

Guney et al. (U.S. Publication 2007/0157353) discloses an interconnection member in form of a locking clip (Fig.4 below: locking clip 28) having a strap receiving end (Fig. 4: rear portion 32) that allow a strap of the headgear to be removable coupled the cross bar (Fig.4 below, [0091]: cross-bar 46) or strap is sewn in position and is not removable ([0091]).


    PNG
    media_image3.png
    537
    583
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/MARGARET M LUARCA/Primary Examiner, Art Unit 3785